Citation Nr: 1723542	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for gastroesophageal reflux disease (GERD) with hiatal hernia, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right knee disorder, including as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1980 to January 1988 and from March 1989 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

This case was previously before the Board in September 2013 and May 2016.  In September 2013, the Veteran's claims were remanded for due process considerations.  In May 2016, the Board reopened the Veteran's claim of entitlement to service connection for a right ankle disorder; at that time, the Board also remanded all of the Veteran's claims for additional development.  A supplemental statement of the case was most recently issue in August 2016.  The case was returned to the Board for appellate consideration.  

In January 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's GERD with hiatal hernia is manifested by pyrosis, reflux, sleep disturbance, and nausea. 

2.  A right ankle disorder was not manifested during service and a right ankle disorder is not attributable to service.

3.  A left ankle disorder was not manifested during service and a left ankle disorder is not attributable to service.

4.  A right knee disorder was not manifest in service and is not attributable to service.  

5.  A right knee disorder is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 10 percent for GERD with hiatal hernia have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2016).

2.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 2016).

3.  A left ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  A right knee disorder was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claim for an increased disability rating and the claims for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The examination reports and treatment records contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Veteran was afforded VA examinations responsive to the claims for service connection of right and left ankle disorders.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the VLJ, at the Veteran's January 2016 hearing, explained the concepts of increased disability ratings and service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected GERD with hiatal hernia has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

The Veteran's GERD with hiatal hernia is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2016) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  

Under Diagnostic Code 7346, a 10 percent disability evaluation is warranted for hiatal hernia where there are two or more of the symptoms required for a 30 percent disability evaluation, but of less severity.  A 30 percent disability evaluation is warranted for hiatal hernia where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  A 60 percent disability evaluation requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severely impaired health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346. 

After a review of all the evidence, the Board finds that for the entire rating period on appeal the Veteran's service-connected GERD with hiatal hernia more nearly approximate the criteria for the currently assigned 10 percent disability evaluation under Diagnostic Code 7346.  The Board finds that the Veteran does not experience substernal or arm or shoulder pain.  Likewise, the Veteran does not have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation.  There is also no evidence of material weight loss, hematemesis or melena with anemia, or other symptoms productive of considerable impairment of health.  An April 2010 VA treatment record reflects pyrosis and intermittent nausea and vomiting, without hematemesis, melena, abdominal pain, or discomfort.  A Disability Benefits Questionnaire (DBQ), completed by the Veteran's treating provider in July 2015, indicates that the Veteran reported experiencing reflux, regurgitation, and mild nausea, but denied experiencing hematemesis, melena, dysphagia, epigastric distress, substernal arm or shoulder pain, anemia, weight loss, and vomiting.  At the July 2016 VA examination, the Veteran reported experiencing pyrosis, reflux, and vomiting; vomiting occurred approximately 4 times per year, along with sleep disturbance due to reflux.  The August 2010 and July 2016 VA examiners, as well as the July 2015 DBQ report, noted that the Veteran's GERD with hiatal hernia does not impact his ability to work.  Additionally, VA treatment records dated at various intervals in 2015 and 2016 indicate that the Veteran denied experiencing nausea, vomiting, and abdominal pain.  

The Board acknowledges that, at the August 2010 VA examination, the Veteran complained of daily pyrosis, episodes of nausea and vomiting, and regurgitation; he also reported experiencing substernal pain and epigastric distress.  However, the Veteran's reported symptoms are inconsistent with the Veteran's treatment records, the July 2015 DBQ report from his private physician, and the July 2016 VA examination.  As such, it cannot be said that such symptoms are persistently recurrent, as discussed in the rating criteria for a 30 percent disability rating.

As a result, the Board finds that his current 10 percent disability rating for the Veteran's service-connected GERD with hiatal hernia adequately compensates him for the extent of his symptoms.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's GERD with hiatal hernia are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's GERD with hiatal hernia, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's GERD with hiatal hernia is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with GERD with hiatal hernia, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Right and Left Ankle Disorders

Based on the evidence of record, the Veteran's claims of service connection for right and left ankle disorders must be denied.

The Board acknowledges that that Veteran was treated for a right ankle sprain and tendonitis of the left foot during his active service.  However, the Veteran's service treatment records do not reflect that the Veteran manifested, was diagnosed with or treated for a right or left ankle disorder during the remainder of his service or for many years thereafter; the Veteran made no related complaints at separation from either period of service.  Moreover, there is nothing to suggest that the Veteran's ankle complaints were chronic.  

The weight of the evidence reflects that the Veteran's subjective complaints are unrelated to his active duty and that the Veteran's in-service treatment for a right ankle sprain and left foot tendonitis did not result in any lasting residual disability.  The November 2010 and July 2016 VA examination reports, as well as the July 2016 VA medical opinion, clearly concluded that the Veteran did not have any right and/or left ankle disorders and thus, the Veteran's current complaints and symptoms were not residuals of the in-service right ankle sprain and left foot tendonitis. See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish that the Veteran has right or left ankle disorders related to his service.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinions provided in the November 2010 and July 2016 VA examination reports, the July 2016 VA medical opinion, and the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his claimed right and left ankle disorders.

In this regard, the November 2010 and July 2016 VA examiners, as well as the July 2016 opinion, found that that there is no indication of current right and left ankle disorders.  According to the opinions provided, the Veteran had a remote history of right and left ankle sprains, which were acute and resolved without residuals.  Additionally, x-rays were normal.  The July 2016 VA examiner noted that, in the absence of any further complaints or treatment for his ankles during the remaining years of service or for many years thereafter, indicates that the Veteran's claimed right and left ankle disorders are not likely related to service.  The Board notes that the opinions of the November 2010 and July 2016 VA examiners, and the July 2016 VA medical opinion, are consistent with the medical evidence of record, which does not demonstrate that the Veteran has right and left ankle disorders related to his service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In this case, the Board finds that the November 2010 and July 2016 VA examination reports, and the July 2016 VA medical opinion, are the most probative evidence of record as they are definitive, based upon a complete review of the Veteran's entire claims file (including prior medical opinions), extensive evaluation and interview of the Veteran, and consideration of the Veteran's report of his medical history.  Additionally, the VA examiners provided a detailed rationale for the conclusions reached, including a review of the relevant medical literature.  In light of the foregoing, the Board has placed greater probative weight on the findings of the VA medical opinions that the Veteran does not currently have right and left ankle disorders.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the Veteran is competent to report his experiences in service and to state that he experiences a multitude of symptoms, but these statements must be weighed against the other evidence of record.  The Board finds that the specific findings of the November 2010 and July 2016 VA examiners, indicating that the Veteran does not have right and left ankle disorders related to his service, are of greater probative weight than the more general lay assertions of the Veteran, even assuming those assertions as etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).   

The most probative and credible evidence establishes that the Veteran does not have right and left ankle disorders.  The Board reiterates that there is no evidence of right and left ankle disorders in the years since service, and the Veteran did not assert that his symptomatology was related to his service until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of right and left ankle disorders.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Right Knee Disorder

Based on the evidence of record, the Veteran's claim of service connection for a right knee disorder, including as secondary to a service-connected left knee disorder must be denied.

Here, no degenerative joint disease of the right knee was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed right knee disorder during service or within one year of separation.  38 C.F.R. § 3.303(b).  The Veteran is competent to report symptoms and diagnoses of degenerative joint disease of the right knee, and when his symptoms were first identified.  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a right knee disorder prior to 2010.  The Board acknowledges the Veteran's contentions to the contrary, but nothing in the Veteran's treatment records reflects a relationship between his service and his right knee condition.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   To the extent that he now reports ongoing symptomatology since service, such post-service comments, made in support of a claim for monetary benefits, are inconsistent with the more probative evidence of record, including his March 2010 statement upon seeking treatment, that his right knee was injured eight months earlier.  See Pond, supra.

The weight of the evidence reflects that the Veteran's degenerative joint disease of the right knee is unrelated to his service.  The July 2016 VA examination report and VA medical opinion clearly concluded that the Veteran's right knee degenerative joint disease was less likely than not related to the Veteran's service or a service-connected disability.  Likewise, the July 2015 VA Disability Benefits Questionnaire (DBQ) report, completed by the Veteran's treating provider, indicates that the Veteran's degenerative joint disease of the right knee is less likely than not incurred in or caused by the claimed in-service injury, illness, or event, including the Veteran's service-connected left knee disorder.  The provider noted that the Veteran did not seek treatment for his right knee in service or between his discharge from service in 1996 and 2010.  In this regard, the Board observes that, when the Veteran first sought treatment for right knee pain and swelling in March 2010, he reported experiencing a right knee injury eight months earlier.  Accordingly, these opinions are found to carry significant weight.  

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected left knee disorder did not cause or aggravate the Veteran's right knee disorder.  Although the Veteran asserts that his right knee disorder was caused by or worsened as a result of his service-connected left knee disorder, neither the Veteran's treating provider, nor the July 2016 VA examiner, found that the Veteran's right knee disorder was related to his service, including his service-connected left knee disorder.  In particular, the Board observes that the July 2016 VA examiner stated that the Veteran's right knee disorder was not caused or aggravated by his left knee disorder because the Veteran's degenerative joint disease was mild and symmetrical between both knees, which indicated that the degenerative joint disease was more likely caused by the Veteran's age and morbid obesity than his service.  The VA examiner also noted that the Veteran's post-service work in a physically demanding occupation with much work done on his knees was more likely a contributing factor than any event in service

There is no probative evidence that the Veteran's right knee disorder is related to his service, or service-connected left knee disorder.   To the contrary, the July 2015 DBQ and July 2016 VA medical opinions demonstrate that it is unlikely that the Veteran's right knee disorder is related to his service.  Of note, the VA examiners noted that the Veteran has no diagnosed right knee disorder beyond mild degenerative joint disease, and that there was no evidence of any relationship to service, including his service-connected left knee disorder.   See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's right knee degenerative joint disease to an in-service event, injury, or illness, including the service-connected left knee disorder, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the July 2015 DBQ and July 2016 VA examination report, as well as the clinical evidence of record.  These opinions, determining that the Veteran's right knee degenerative joint disease is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez, supra.   In this regard, the Board points out that the opinions of the private medical provider and the VA examiner were specific, and well-reasoned.  The private provider and VA examiner found that the Veteran's current right knee disorder did not have onset during service and was unrelated to any event, illness, or injury in service, as well as unrelated to, by means of causation or aggravation, the Veteran's service-connected left knee disorder.  The rationales provided explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's degenerative joint disease of the right knee is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a right knee disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for GERD with hiatal hernia is denied.

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right knee disorder is denied.


REMAND

A review of the record reflects that the RO, in a November 2012 rating decision, denied the Veteran's claim of entitlement to service connection for hemorrhoids.  In May 2013, the Veteran submitted a VA Form 9 indicating that he disagreed with the denial of his claim of entitlement to service connection for hemorrhoids.  Although a VA Form 9 (Appeal to the Board of Veterans' Appeals) is intended to be a means to file a substantive appeal, the Board finds that in this instance the form can be construed as a notice of disagreement (NOD).  Because the Veteran filed a NOD as to this issue, the Veteran is entitled to a statement of the case (SOC) addressing the claim for service connection for hemorrhoids.  When a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issue.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case regarding the claim of entitlement to service connection for hemorrhoids.  The Veteran and his representative should be advised that, for the Board to have jurisdiction of this matter, a timely substantive appeal must be filed.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


